 

Exhibit 10.1

 



WADDELL & REED FINANCIAL, INC.
STOCK INCENTIVE PLAN
As Amended and Restated

 

Waddell & Reed Financial, Inc. originally established the Waddell & Reed
Financial, Inc. 1998 Stock Incentive Plan effective January 1, 1998 (the
“Original Plan”). The Original Plan was amended from time to time and was most
recently amended and restated in its entirety in 2016 (the “2016 Restatement”).
  Pursuant to the powers reserved in Section 10 of the 2016 Restatement and
subject to approval by the Company’s stockholders at the Company’s 2020 Annual
Meeting of Stockholders, the 2016 Restatement is amended and restated effective
April 29, 2020 as follows (the 2016 Restatement as amended and restated hereby,
the "Plan").

 

SECTION 1.Purposes of the Plan; Definitions.

 

The purposes of the Plan are to enable the Company, its Subsidiaries and
Affiliates to attract and retain employees, directors and consultants who
contribute to the Company's success by their ability, ingenuity and industry,
and to enable such employees, directors and consultants to participate in the
long-term success and growth of the Company through an equity interest in the
Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

"Affiliate" means any corporation (other than a Subsidiary), partnership, joint
venture or any other entity in which the Company owns, directly or indirectly,
at least a 10% beneficial ownership interest.

 

"Award Agreement" means a written agreement by and between the Company and an
awardee evidencing an award of Stock Options, Director Stock Options, Stock
Appreciation Rights, Restricted Stock, Director Restricted Stock or Deferred
Stock, as applicable, under the Plan.

 

"Board" means the Board of Directors of the Company.

 

"Business Day" means a day on which the New York Stock Exchange or other
national securities exchange or over-the-counter market on which the Shares are
then traded is open for business.

 

"Cause" means, any act, omission or conduct of participant which, in the sole
discretion of Company or any Subsidiary or Affiliate, is deemed to merit
involuntary termination of employment or any consulting agreement, and shall
include, but not be limited to, a participant's willful misconduct or
dishonesty, either of which is directly and materially harmful to the business
or reputation of the Company or any Subsidiary or Affiliate; provided, however,
that in the case where there is an employment or consulting agreement between a
participant and the Company or any Subsidiary or Affiliate at the time of
termination of such employment or consulting agreement which defines "cause" (or
words of like import), the term “Cause” shall have the meaning ascribed to such
term (or words of like import) under such agreement.

 



1

 

 

"Change of Control" has the meaning assigned to such term in Section 11(c).

 

"Change of Control Price" has the meaning assigned to such term in
Section 11(d).

 

"Code" means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

 

"Committee" means the Compensation Committee of the Board.

 

"Commission" means the United States Securities and Exchange Commission.

 

"Company" means Waddell & Reed Financial, Inc., a Delaware corporation, and its
successors.

 

"Deferral Period" means the period of time during which the receipt of Shares
underlying a Deferred Stock award is deferred.

 

"Deferred Stock" means an award of the right to receive Shares at the end of a
specified Deferral Period granted pursuant to Section 9.

 

"Director Restricted Stock" means any Shares of Restricted Stock granted
pursuant to Section 6 to an Outside Director.

 

"Director Stock Option" means any option to purchase Shares granted pursuant to
Section 6 to an Outside Director.

 

"Disability" means disability as determined under the Company's long-term
disability program.  If no such program is in effect or if an awardee is not a
participant in such program, “Disability” shall mean a serious physical or
mental impairment of an awardee that is expected to last for a period of at
least 12 months and prevents the awardee from performing his or her regular
duties for the Company, Subsidiary or Affiliate as determined by the Committee.

 

"Early Retirement" means retirement from active employment with the Company, any
Subsidiary, or any Affiliate on or after attaining age 55 and having completed
10 or more years of service.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor thereto.

 

"Fair Market Value" means, unless otherwise determined by the Committee or
required by applicable law, as of any given date, the closing sale price of a
Share on such date on the New York Stock Exchange or other national securities
exchange or over-the-counter market on which the Shares are then traded or, if
there is no sale on that day, then on the last previous Business Day on which a
sale was reported. If the Shares are not listed on the New York Stock Exchange
or another national securities exchange or over-the-counter market, then “Fair
Market Value” shall be determined by the Committee.

 



2

 

 

"Normal Retirement" means retirement from active employment with the Company,
any Subsidiary, or any Affiliate on or after attaining age 65.

 

"Outside Director" means any director of the Company who is not an officer or
employee of the Company, any Subsidiary or any Affiliate.

 

"Performance Award" means any Stock Option, Stock Appreciation Right, or
Restricted Stock or Deferred Stock award granted to a participant that is
conditioned upon satisfaction of one or more performance conditions.

 

"Permitted Transferee" has the meaning assigned to such term in Section
12(a)(i).

 

"Plan" means the Waddell & Reed Financial, Inc. Stock Incentive Plan, as set
forth herein and as may be amended, modified or supplemented from time to time.

 

"Repricing" has the meaning assigned to such term in Section 10.

 

"Restricted Stock" means Shares that are subject to certain restrictions and/or
a risk of forfeiture granted pursuant to Section 8.

 

"SAR/Option Performance Award" means any Performance Award that is a Stock
Option or Stock Appreciation Right.

 

"Shares" means the Company's Class A common stock, par value $.01.

 

"Stock Appreciation Right" means a right to surrender to the Company all or a
portion of a Stock Option in exchange for an amount in cash or Shares as
determined in the manner prescribed in Section 7(b)(ii), granted pursuant to
Section 7.

 

"Stock Option" means an option to purchase Shares granted pursuant to Section 5.

 

"Stock Performance Award" means any Performance Award other than a SAR/Option
Performance Award.

 

"Subsidiary" means any entity of which the Company owns, directly or indirectly,
equity representing more than 50% of the voting power of all classes of equity
entitled to vote.

 

SECTION 2.Administration.

 

The Plan shall be administered by the Committee which shall at all times comply
with any applicable requirements of Rule 16b-3 of the Exchange Act. If at any
time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Board.

 

The Board shall have the power and authority to determine all terms, conditions
and provisions of Director Stock Option and Director Restricted Stock awards
pursuant to Section 6.

 



3

 

 

The Committee shall have the power and authority to grant to eligible persons,
pursuant to the terms of the Plan: (i) Performance Awards; (ii) Stock Options;
(iii) Stock Appreciation Rights; (iv) Restricted Stock; and/or (v) Deferred
Stock.  In particular, the Committee shall have the authority:

 

(a)         to select the consultants, officers and other key employees of the
Company, its Subsidiaries, and its Affiliates to whom Performance Awards, Stock
Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock, or a
combination of the foregoing, from time to time will be granted hereunder;

 

(b)         to determine whether and to what extent Performance Awards, Stock
Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock, or a
combination of the foregoing, are to be granted hereunder;

 

(c)         to determine the number of Shares to be covered by each such award
granted hereunder; and

 

(d)        to determine the terms and conditions of any award granted hereunder,
including, but not limited to, any restriction on any award and/or the Shares
relating thereto based on performance and/or such other factors as the Committee
may determine and any vesting acceleration features based on performance and/or
such other factors as the Committee may determine.

 

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan, any award issued thereunder, and any Award Agreements relating thereto;
and to otherwise supervise the administration of the Plan.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
participants.

 

Each award granted under the Plan shall be evidenced by, and subject to terms
of, an Award Agreement, in such form as the Committee shall from time to time
approve.  The Award Agreement shall contain provisions regarding (i) the number
of Shares subject to the award, (ii) the exercise price per Share, if any, of
the award and the means of payment therefor, (iii) the term of the award, and
(iv) such other terms and conditions not inconsistent with the Plan as may be
determined from time to time by the Committee. A prospective awardee shall not
have any rights with respect to any such award, unless and until such awardee
has executed an Award Agreement evidencing the award, has delivered a fully
executed copy thereof to the Company, and has otherwise complied with the then
applicable terms and conditions.  

 

SECTION 3.Shares Subject to Plan.

 

Subject to adjustment as provided in this Section 3, the total number of Shares
reserved and available for issuance in connection with awards under the Plan
from its inception shall not exceed 40,400,00 Shares.

 



4

 

 

Shares subject to an award under the Plan that expire or are canceled,
forfeited, exchanged, settled in cash or otherwise terminated (with or without
the issuance of Shares), including (i) Shares forfeited with respect to
Restricted Stock or any other award, (ii) the number of Shares withheld in
payment of any taxes relating to an award of Deferred Stock and (iii) the number
of Shares surrendered in payment of any taxes relating to any award of
Restricted Stock or Director Restricted Stock, will again be available for
awards under this Plan, except that (x) if any such shares could not again be
available for awards to a particular participant under any applicable law or
regulation, such shares shall be available exclusively for awards to
participants who are not subject to such limitation and (y) Shares withheld in
payment of any taxes (or in payment of any exercise price) with respect to Stock
Options or Stock Appreciation Rights will not again be available for awards
under the Plan. The settlement of Stock Appreciation Rights will reduce the
number of Shares available for awards under the Plan by a number equal to the
Shares underlying the Stock Option to which the Stock Appreciation Rights were
related.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Shares, an
equitable substitution or adjustment shall be made in (i) the aggregate number
of Shares reserved for issuance under the Plan, (ii) the number and exercise
price of Shares subject to outstanding Stock Options granted under the Plan,
(iii) the number of Shares subject to Restricted Stock or Deferred Stock awards
granted under the Plan, (iv) the aggregate number of Shares available for
issuance to any participant pursuant to Section 4A(a), and (v) the number and
exercise price, if any, of Shares subject to Director Stock Option and Director
Restricted Stock awards to be granted each year pursuant to Section 6, as may be
determined to be appropriate by the Committee, provided that the number of
Shares subject to any award shall always be a whole number.

 

SECTION 4.Eligibility.

 

(a)         Consultants and Employees.  Consultants, officers and other key
employees of the Company, its Subsidiaries or its Affiliates who are responsible
for or contribute to the management, growth and/or profitability of the business
of the Company, its Subsidiaries, or its Affiliates are eligible to be granted
Performance Awards, Stock Options, Stock Appreciation Rights, Restricted Stock
or Deferred Stock.  Except as provided in Section 6, Plan participants shall be
selected from time to time by the Committee, and the Committee shall determine,
subject to Section 4A(a), the number of Shares covered by each award.

 

(b)        Outside Directors.  Each Outside Director is eligible to receive
Director Stock Option and/or Director Restricted Stock awards pursuant to
Section 6.

 

SECTION 4A. Performance Awards and Award Limit.

 

(a)         Award Limitations.  The Committee may grant Performance Awards to
any participant.  In any calendar year during any part of which the Plan is in
effect, a participant may not be granted awards under the Plan (Performance
Awards or otherwise) that have, in the aggregate, more than 3,750,000 "points,"
with each Stock Appreciation Right and Stock Option having one "point" for each
Share granted with respect thereto, and each Restricted Stock and Deferred Stock
award having three "points" with respect to each Share granted with respect
thereto.  For illustrative purposes, a grant of a Stock Option for 10 Shares has
10 "points," and a grant of 10 Shares of Restricted Stock has 30 "points."  If
an award is canceled, such award continues to be counted against the maximum
number of Shares for which awards may be granted to the participant under the
Plan, as set forth in this Section 4A(a).

 



5

 

 

(b)        Performance Goals for Performance Awards.  Each Performance Award
shall be structured as described below.

 

(i)           SAR/Option Performance Awards.  The exercise price (in the case of
a Stock Option) or the base price (in the case of a Stock Appreciation Right) of
a SAR/Option Performance Award shall not be less than 100% of the Fair Market
Value of the Shares on the date of grant of such SAR/Option Performance Award.

 

(ii)          Stock Performance Awards.  The grant, vesting and/or settlement of
a Stock Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this
Section 4A(b)(ii).

 

(A)       Performance Goals Generally.  The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each such criteria, as specified
by the Committee consistent with this Section 4A(b)(ii).  The Committee may
condition the grant, vesting, exercise and/or settlement of any Performance
Award upon achievement of any one or more performance goals.  Performance goals
may differ for Performance Awards granted to any one awardee or to different
awardees.

 

(B)       Business Criteria.  The Committee may use such business criteria as it
selects to constitute the performance goal or performance goals with respect to
Performance Awards for any performance period, including, but not limited to,
one or more of the following business criteria for the Company, on a
consolidated basis, and/or for specified Subsidiaries or business or
geographical units of the Company (except with respect to the total stockholder
return and earnings per share criteria):  (1) earnings per share; (2) increase
in revenues; (3) increase in cash flow; (4) increase in cash flow return;
(5) return on net assets; (6) return on assets; (7) return on investment;
(8) return on capital; (9) return on equity; (10) economic value added; (11)
operating margin; (12) contribution margin; (13) net income; (14) pre-tax
earnings; (15) pre-tax earnings before interest, depreciation and amortization;
(16) pre-tax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (17) operating income;
(18) total stockholder return; (19) debt reduction; and (20) any of the above
goals determined on an absolute or relative basis, or as adjusted in any manner
which may be determined by the Committee, or as compared to the performance of a
published or special index deemed applicable by the Committee including, but not
limited to, the Standard & Poor's 500 Stock Index or a group of competitor
companies.

 



6

 

 

(C)       Effect of Certain Events. The Committee may provide for the manner in
which actual performance and performance goals with regard to the business
criteria selected will reflect the impact of specified events during the
relevant performance period, which may mean excluding the impact of certain
events or occurrences, including, but not limited to, any or all of the
following events or occurrences: (1) asset write-downs or impairments to assets;
(2) litigation, claims, judgments or settlements; (3) the effect of changes in
tax law or other such laws or regulations affecting reported results; (4)
accruals for reorganization and restructuring programs; (5) any extraordinary,
unusual or nonrecurring items; (6) any change in accounting principles; (7) any
loss from a discontinued operation; (8) goodwill impairment charges;
(9) operating results for any business acquired during the calendar year; (10)
third party expenses associated with any investment or acquisition by the
Company or any Subsidiary; (11) any amounts accrued by the Company or its
Subsidiaries pursuant to management bonus plans or cash profit sharing plans and
related employer payroll taxes for the fiscal year; (12) any discretionary or
matching contributions made to a retirement plan or deferred compensation plan
for the fiscal year; (13) interest, expenses, taxes, depreciation and depletion,
amortization and accretion charges; and (14) marked-to-market adjustments for
financial instruments. In addition, Performance Awards may be adjusted by the
Committee in accordance with the applicable provisions of Section 3.

 

(D)       Performance Period.  Achievement of performance goals shall be
measured over a performance period of up to ten years, as specified by the
Committee. 

 

(E)       Settlement of Performance Awards.  After the end of each performance
period, the Committee shall determine the amount payable, if any, with respect
to such Performance Award.  Settlement of such Performance Awards shall be in
cash, Shares, or other awards or property, as determined by the Committee.  The
Committee may determine the amount payable to an awardee with respect to a
Performance Award based on individual performance or any other factors that the
Committee shall deem appropriate.

 

(c)       General.  The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of a Performance
Award that is not mandatory under the Plan.

 

(d)       Determinations.  The determination as to whether any performance goal,
with respect to any Performance Award, has been satisfied shall be made by the
Committee prior to the payment of any compensation relating to a Performance
Award.

 



7

 

 

SECTION 5.Stock Options for Consultants and Employees.

 

Stock Options may be granted either alone or in addition to other awards granted
under the Plan. Any Stock Option granted under the Plan shall be in such form as
the Committee may from time to time approve, and the provisions thereof need not
be the same with respect to each optionee. Stock Options granted under the Plan
are not intended to be and shall not be “incentive stock options” for purposes
of Section 422 of the Code.

 

The Committee shall have the authority to grant any consultant, officer or key
employee Stock Options (with or without Stock Appreciation Rights).  Stock
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a)          Exercise Price.  The exercise price per Share of any Stock Option
shall be determined by the Committee at the time of grant but shall not be less
than 100% of the Fair Market Value of the Shares on the date of grant, and shall
be indicated in the Award Agreement.

 

(b)         Option Term.  The term of each Stock Option shall be fixed by the
Committee.

 

(c)        Exercisability.  Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that except as provided in Sections 5(e), 5(f),
5(g) or 11, no Stock Option shall be exercisable prior to six months from the
date of grant.  Notwithstanding the limitations set forth in the preceding
sentence, the Committee may accelerate the exercisability of any Stock Option,
at any time in whole or in part, based on performance and/or such other factors
as the Committee may determine.

 

(d)        Exercise of Stock Options.  A Stock Option, or portion thereof, may
be exercised in whole or in part only with respect to whole Shares.  Stock
Options may be exercised in whole or in part at any time during the exercise
period by giving written notice of exercise to the Company specifying the number
of Shares to be purchased, accompanied by payment in full of the exercise price,
in cash, by check or such other instrument as may be acceptable to the Committee
(including instruments providing for "cashless exercise").  To the extent
provided by the Committee, payment in full or in part may also be made in the
form of unrestricted Shares already owned by the optionee (based on the Fair
Market Value of the Shares on the date the Stock Option is exercised).  An
optionee shall have rights to dividends and other stockholder rights with
respect to Shares subject to a Stock Option only after the optionee has given
written notice of exercise and has paid in full for such Shares.

 

(e)        Termination by Death.  Unless otherwise set forth in the Award
Agreement, if an optionee's employment with the Company, any Subsidiary, or any
Affiliate terminates by reason of death, any Stock Option held by such optionee
shall become immediately exercisable, and thereupon (or if an optionee dies
following termination of employment by reason of Disability or Early or Normal
Retirement), such Stock Option may thereafter be exercised by the legal
representative of the estate or by the legatee of the optionee under the will of
the optionee during the period ending on the first anniversary of the optionee's
death or upon the expiration of the stated term of the Stock Option, whichever
is earlier.

 



8

 

 

(f)         Termination by Reason of Disability.  Unless otherwise set forth in
the Award Agreement, if an optionee's employment with the Company, any
Subsidiary or any Affiliate terminates by reason of Disability, any Stock Option
held by such optionee shall be immediately exercisable and may thereafter be
exercised during the period ending on the expiration of the stated term of such
Stock Option.

 

(g)        Termination by Reason of Retirement.  Unless otherwise set forth in
the Award Agreement, if an optionee's employment with the Company, any
Subsidiary or any Affiliate terminates by reason of (i) Normal Retirement, any
Stock Option held by such optionee shall become immediately exercisable and
shall expire at the end of the stated term of such Stock Option; or (ii) Early
Retirement, any Stock Option held by such optionee shall terminate three years
from the date of such Early Retirement or upon the expiration of the stated term
of the Stock Option, whichever is earlier.  In the event of Early Retirement,
there shall be no acceleration of vesting of the Stock Option, unless otherwise
set forth in the Award Agreement, and such Stock Option may only be exercised to
the extent it is or has become exercisable prior to termination of the Stock
Option.

 

(h)        Termination for Cause.  If the optionee's employment with the
Company, any Subsidiary or any Affiliate is terminated for Cause, any Stock
Option held by such optionee shall immediately be terminated upon the giving of
notice of termination of employment.

 

(i)         Other Termination.  Unless otherwise set forth in the Award
Agreement if the optionee's employment with the Company, any Subsidiary or any
Affiliate is (i) involuntarily terminated by the optionee's employer without
Cause, any Stock Option held by such optionee shall terminate three months from
the date of termination of employment or upon the expiration of the stated term
of the Stock Option, whichever is earlier, or (ii) voluntarily terminated for
any reason, any Stock Option held by such optionee shall terminate one month
from the date of termination of employment or upon the expiration of the stated
term of the Stock Option, whichever is earlier.  In either event, there shall be
no acceleration of vesting of the Stock Option unless otherwise determined by
the Committee and such Stock Option may only be exercised to the extent it is or
has become exercisable prior to termination of the Stock Option.

 

(j)         Termination upon Change of Control.  Notwithstanding the provisions
of Section 5(i), but subject to Section 11, if the optionee's employment with
the Company, any Subsidiary or any Affiliate is involuntarily terminated by the
optionee's employer without Cause by reason of, or within three months after, a
Change of Control, any Stock Option held by such optionee shall terminate six
months and one day after such Change of Control.

 



9

 

 

(k)        For purposes of the Plan, all references to termination of employment
shall be construed to mean termination of all service relationships with the
Company and its Subsidiaries and Affiliates, including employees, independent
contractors or consultants; provided, however, that nothing in the Plan shall be
construed to create or continue a common law employment relationship with any
individual characterized by the Company, a Subsidiary or an Affiliate as an
independent contractor or consultant. 

 

SECTION 6.Director Stock Options and Director Restricted Stock.

 

(a)         Awards.  The Board or Committee may grant Director Stock Options or
Shares of Director Restricted Stock to Outside Directors in such amounts and
subject to such terms and conditions as the Board determines.  The exercise
price per Share of any Director Stock Option granted pursuant to this Section
6(a) shall be 100% of the Fair Market Value per Share on the date of grant.  All
terms and conditions of Director Stock Option and Director Restricted Stock
awards shall be established by the Board including, without limitation, the
nontransferability thereof and the time or times within which such Restricted
Stock may be subject to forfeiture.  Unless otherwise determined by the Board,
Director Restricted Stock shall be subject to the provisions of Sections 8(b),
8(c) and, as applicable, 11. Outside Directors may not be granted awards in any
calendar year with a grant date fair value (determined in accordance with
applicable accounting standards) in excess of $500,000.

 

(b)         Exercise of Director Stock Options.  Any Director Stock Option, or
portion thereof, granted pursuant to the Plan may be exercised in whole or in
part only with respect to whole Shares.  Director Stock Options may be exercised
in whole or in part at any time during the exercise period by giving written
notice of exercise to the Company specifying the number of Shares to be
purchased, accompanied by payment in full of the exercise price, in cash, by
check or such other instrument as may be acceptable to the Committee (including
instruments providing for "cashless exercise").  As determined by the Committee
payment in full or in part may also be made in the form of unrestricted Shares
already owned by the optionee (based on the Fair Market Value of the Shares on
the date the Director Stock Option is exercised).  An optionee shall have rights
to dividends and other stockholder rights with respect to Shares subject to a
Director Stock Option only after the optionee has given written notice of
exercise and has paid in full for such Shares.

 

(c)        Termination of Service.  Upon an optionee's termination of status as
an Outside Director for any reason, any Director Stock Options held by such
optionee shall become immediately exercisable and may thereafter be exercised
during the period ending on the expiration of the stated term of such Director
Stock Option or, upon such optionee's death, during the period ending on the
first anniversary thereof.  Notwithstanding the foregoing sentence, but subject
to Section 11, if the optionee's status as an Outside Director terminates by
reason of or within three months after a Change of Control, each Director Stock
Option held by such optionee shall terminate upon the latest of (i) six months
and one day after the Change of Control, or (ii) the expiration of the stated
term of such Director Stock Option.  Upon the termination of an awardee's status
as an Outside Director by reason of death, Disability or by reason of the
Outside Director reaching the mandatory retirement age for members of the Board,
all restrictions, including restrictions regarding forfeiture and
nontransferability, placed upon any Director Restricted Stock held by such
awardee shall immediately lapse and such shares shall be deemed fully vested and
nonforfeitable.  Upon the termination of an awardee's status as an Outside
Director for any reason other than death, Disability or by reason of the Outside
Director reaching the mandatory retirement age for members of the Board, all
Shares of Director Restricted Stock granted pursuant to this Section 6 still
subject to restriction shall be forfeited by such Outside Director, and the
Outside Director shall only receive the amount, if any, paid by the Outside
Director for such forfeited Director Restricted Stock, except as otherwise
provided in an Award Agreement or as determined by the Committee.

 



10

 

 

SECTION 7.Stock Appreciation Rights.

 

(a)         Grant and Exercise.  Stock Appreciation Rights may be granted in
conjunction with all or part of any Stock Option granted under the Plan either
at or after the time of the grant of such Stock Option.

 

A Stock Appreciation Right, or applicable portion thereof, granted with respect
to a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise provided by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Stock Option shall only be reduced if and to the extent that the number
of Shares covered by the exercise or termination of the related Stock Option
exceeds the number of Shares not covered by the Stock Appreciation Right.

 

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 7(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the optionee shall be entitled to
receive an amount determined in the manner prescribed in Section 7(b).  Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

(b)        Terms and Conditions.  Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

 

(i)           Stock Appreciation Rights shall be exercisable only at such time
or times and to the extent that the related Stock Options shall be exercisable
in accordance with the provisions of Section 5 and this Section 7; provided,
however, that any Stock Appreciation Right granted subsequent to the grant of
the related Stock Option shall not be exercisable during the first six months of
the term of the Stock Appreciation Right, except that this additional limitation
shall not apply in the event of death or Disability of the optionee prior to the
expiration of the six-month period.

 



11

 

 

(ii)          Upon the exercise of a Stock Appreciation Right, an optionee shall
be entitled to receive up to, but not more than, an amount in cash or Shares
equal in value to the excess of the Fair Market Value of one Share over the
exercise price per Share specified in the related Stock Option Award Agreement
multiplied by the number of Shares with respect to which the Stock Appreciation
Right shall have been exercised, with the Committee having the right to
determine the form of payment.

 

(iii)        Stock Appreciation Rights shall be transferable only when and to
the extent that the underlying Stock Option would be transferable under
Section 5(e) of the Plan.

 

(iv)        Upon the exercise of a Stock Appreciation Right, the related Stock
Option or part thereof shall be deemed to have been exercised for the purpose of
the limitation set forth in Section 3 on the number of Shares to be issued under
the Plan.

 

(v)         The Committee may provide, at the time of grant of a Stock
Appreciation Right, that such Stock Appreciation Right can be exercised only in
the event of a Change of Control and that upon such event, the amount to be paid
upon the exercise of a Stock Appreciation Right shall be based on the Change of
Control Price.

 

SECTION 8.Restricted Stock.

 

(a)         Administration.  Shares of Restricted Stock may be granted either
alone or in addition to other awards granted under the Plan.  Any Restricted
Stock award granted under the Plan shall be in such form as the Committee may
from time to time approve, and the provisions thereof need not be the same with
respect to each awardee.  The Committee shall determine the consultants,
officers, and key employees of the Company and its Subsidiaries and Affiliates
to whom, and the time or times at which, Restricted Stock will be awarded; the
number of Shares of Restricted Stock to be awarded to any awardee; the price, if
any, to be paid by the awardee; the time or times within which such awards may
be subject to forfeiture and nontransferability; and all other terms and
conditions of the awards (subject to this Section 8 and Section 11). The
Committee may also condition the grant and/or vesting of Restricted Stock upon
the attainment of one or more specified performance goals, or such other
criteria as the Committee may determine.

 

(b)        Restrictions and Conditions.  Shares of Restricted Stock awarded
shall be subject to the following restrictions and conditions:

 

(i)          Subject to the provisions of the Plan and the applicable Award
Agreement, during such period as may be set by the Committee commencing on the
grant date, Restricted Stock awarded pursuant to the Plan shall not be sold,
assigned, transferred, pledged or otherwise encumbered.  The Committee may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, before or after the awardee's
termination of employment, based on performance and/or such other factors as the
Committee may determine.

 



12

 

 

(ii)          Except as provided in clause (i) above, the awardee shall have,
with respect to the Shares of Restricted Stock, all of the rights of a
stockholder of the Company, including the right to receive any dividends;
provided, that, at the time of the award, the Committee may determine that any
dividends declared and paid by the Company during the period of forfeiture with
respect to the Shares of Restricted Stock will be paid to the awardee upon the
expiration of such period of forfeiture with respect to such Shares. Dividends
paid in stock of the Company or stock received in connection with a stock split
with respect to Restricted Stock shall be subject to the same restrictions as on
such Restricted Stock.  Certificates, if issued, for unrestricted Shares, shall
be delivered to the awardee promptly after, and only after, the period of
forfeiture shall expire without forfeiture with respect to such Shares of
Restricted Stock.

 

(c)         Book-Entry Accounts; Certificates for Restricted Stock.  An account
for each awardee shall be opened with the Company's transfer agent or such other
administrator designated by the Committee for the deposit of the Shares of
Restricted Stock subject to the award. Alternatively, the Committee may direct
that each awardee be issued a stock certificate registered in the name of the
awardee evidencing such Shares of Restricted Stock. The Committee shall specify
that any such certificate bear a legend, as provided in clause (i)  below,
and/or be held in custody by the Company, as provided in clause (ii)  below.

 

(i)          Any certificate evidencing Restricted Stock shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, substantially in the following form:

 

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. Stock Incentive Plan, as Amended and Restated
(the "Plan") and a Restricted Stock Award Agreement entered into between the
registered owner and Waddell & Reed Financial, Inc. (the "Agreement").  Copies
of the Plan and Agreement are on file in the offices of Waddell & Reed
Financial, Inc."

 

(ii)          The Committee shall require that stock certificates evidencing
such Restricted Stock be held in custody by the Company or the transfer agent or
such other administrator designated by the Committee until the restrictions
thereon shall have lapsed, and that, as a condition of any Restricted Stock
award, the awardee shall have delivered to the Company a stock power, endorsed
in blank, relating to the Shares covered by such award.

 



13

 

 

(d)        Termination.  Subject to the provisions of the Award Agreement and
this Section 8, upon termination of employment by reason of death or Disability,
the restrictions upon any Restricted Stock granted pursuant to Section 8(a) held
by the awardee shall immediately lapse and such shares shall become fully vested
and nonforfeitable.  Unless otherwise provided in an Award Agreement or
determined by the Committee, upon termination of employment for any reason other
than death or Disability, all Shares of Restricted Stock granted pursuant to
Section 8(a) still subject to restriction shall be forfeited by the awardee, and
the awardee shall only receive the amount, if any, paid by the awardee for such
forfeited Restricted Stock.

 

SECTION 9.Deferred Stock Awards.

 

(a)         Administration.  Deferred Stock may be granted either alone or in
addition to other awards granted under the Plan.  Any Deferred Stock granted
under the Plan shall be in such form as the Committee may from time to time
approve, and the provisions thereof need not be the same with respect to each
awardee.  The Committee shall determine the consultants, officers and key
employees of the Company, its Subsidiaries or Affiliates to whom, and the time
or times at which, Deferred Stock shall be awarded; the number of Shares of
Deferred Stock to be awarded to any awardee; the Deferral Period during which,
and the conditions under which, receipt of the Shares will be deferred; and all
other terms and conditions of the award (subject to this Section 9 and
Section 11).  The Committee may also condition the grant and/or vesting of
Deferred Stock upon the attainment of specified performance goals, or such other
criteria as the Committee shall determine.

 

(b)        Terms and Conditions.  Shares of Deferred Stock awarded pursuant to
this Section 9 shall be subject to the following terms and conditions:

 

(i)          Subject to the provisions of the Plan and the applicable Award
Agreement, during the Deferral Period, Deferred Stock awarded pursuant to the
Plan may not be sold, assigned, transferred, pledged or otherwise encumbered. 
At the expiration of the Deferral Period, stock certificates shall be delivered
to the awardee, or his legal representative, in a number equal to the Shares
covered by the Deferred Stock award.

 

(ii)          At the time of the award, the Committee may determine that amounts
equal to any dividends declared during the Deferral Period with respect to the
number of Shares covered by a Deferred Stock award will be paid to the awardee
currently, deferred and deemed to be reinvested, or that such awardee has no
rights with respect thereto.

 

(iii)        Subject to the provisions of the applicable Award Agreement and
this Section 9, upon termination of employment for any reason during the
Deferral Period, the Deferred Stock held by such awardee shall be forfeited by
the awardee.

 

(iv)        Based on performance and/or such other criteria as the Committee may
determine, the Committee may, at or after grant (including after the awardee's
termination of employment), accelerate the vesting of all or any part of any
Deferred Stock award and/or waive the deferral limitations for all or any part
of such award.

 



14

 

 

SECTION 10.Amendments and Termination.

 

The Board may amend, alter, or discontinue the Plan, but no such amendment,
alteration, or discontinuation shall be made which would adversely affect in any
material way the right of an optionee or awardee under a Performance Award,
Stock Option, Director Stock Option, Stock Appreciation Right, Restricted Stock,
Director Restricted Stock or Deferred Stock award granted prior thereto, without
the optionee's or awardee's consent.

 

Amendments may be made without stockholder approval except as required to
satisfy stock exchange listing requirements, or other applicable law or
regulatory requirements.

 

The Committee may amend the terms of any Performance Award, Stock Option, Stock
Appreciation Right, Restricted Stock or Deferred Stock award granted, and the
Board may amend the terms of any Director Stock Option or Director Restricted
Stock award, prospectively or retroactively, but no such amendment shall be made
which would adversely affect in any material way the rights of an optionee or
awardee without the optionee's or awardee's consent. Notwithstanding the
foregoing, a Repricing (as defined below) is prohibited without prior
stockholder approval.  For purposes of the Plan, "Repricing" means any of the
following or any other action that has the same purpose and effect: (a) lowering
the exercise price of an outstanding Stock Option, Stock Appreciation Right, or
Director Stock Option after it is granted or (b) canceling an outstanding Stock
Option, Stock Appreciation Right, or Director Stock Option at a time when its
exercise or purchase price exceeds the then Fair Market Value of the Shares
underlying such outstanding award, in exchange for another award or a cash
payment, unless the cancellation and exchange occurs in connection with a
merger, amalgamation, consolidation, sale of substantially all the Company's
assets, acquisition, spin-off or other similar corporate transaction.

 

SECTION 11.Change of Control.

 

The following provisions shall apply in the event of a Change of Control:

 

(a)         The Committee may at the time an award is made hereunder or at any
time prior to, coincident with or after the time of a Change of Control:

 

(i)           cause the awards then outstanding to be assumed, or new rights
substituted therefore, by the surviving corporation in such Change of Control;

 

(ii)          make such adjustment to the awards then outstanding as the
Committee deems appropriate to reflect such transaction or change (including the
acceleration of vesting of such awards); and/or

 

(iii)         provide for the purchase or cancellation of such awards, for an
amount of cash, if any, equal to the Change of Control Price as of the date the
Change of Control occurs, or such other date as the Committee may determine
prior to the Change of Control. Such settlements may be made in cash, stock or
other property, or any combination thereof; provided, however, to the extent any
such settlement is made in Shares, such Shares will be deemed to have been
distributed under the Plan.

 



15

 

 

(b)        The Committee may include such further provisions and limitations in
any Award Agreement as it may deem equitable and in the best interests of the
Company.

 

(c)          A "Change of Control" means the occurrence of any of the following:

 

(i)           when any "person," as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than the Company or a Subsidiary or any Company
employee benefit plan), is or becomes the "beneficial owner" (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding securities;

 

(ii)          the effective date of any transaction or event relating to the
Company required to be described pursuant to the requirements of Item 6(e) of
Schedule 14A of the Exchange Act;

 

(iii)         when, during any period of two consecutive years during the
existence of the Plan, the individuals who, at the beginning of such period,
constitute the Board cease, for any reason other than death, to constitute at
least a majority thereof, unless each director who was not a director at the
beginning of such period was elected by, or on the recommendation of, at least
two-thirds of the directors at the beginning of such period; or

 

(iv)         the effective date of a transaction requiring stockholder approval
for the acquisition of the Company by an entity other than a Subsidiary through
purchase of assets, or by merger, or otherwise.

 

(d)        "Change of Control Price" means the highest price per Share paid in
any transaction reported on the New York Stock Exchange or other national
securities exchange or over-the-counter market on which the Shares are then
traded, or paid or offered in any transaction related to a Change of Control at
any time during the preceding 60-day period as determined by the Committee,
except that in the case of Director Stock Options and Director Restricted Stock,
the 60-day period shall be the period immediately prior to a Change of Control.

 



16

 

 

SECTION 12.

General Provisions.

 

(a)         Transferability of Awards.

 

(i)           Permitted Transferees. The Committee or the Board may permit a
participant under the Plan to transfer all or any award, or authorize all or a
portion of an award to be granted to a person eligible to receive an award under
the Plan to be on terms which permit transfer by such Plan participant; provided
that, in either case the transferee or transferees must be a child, grandchild
or spouse of the participant, a trust in which any of the foregoing individuals
(or the participant) have more than fifty percent of the beneficial interest,
and any other entity in which any of the foregoing individuals (or the
participant) own more than fifty percent of the voting interests (individually a
"Permitted Transferee" and collectively "Permitted Transferees"); provided
further that, (X) there may be no consideration for any such transfer and (Y)
subsequent transfers of awards transferred as provided above shall be prohibited
except subsequent transfers back to the original holder of the awards and
transfers to other Permitted Transferees of the original holder. Award
Agreements with respect to which such transferability is authorized at the time
of grant must be approved by the Committee or the Board, and must expressly
provide for transferability in a manner consistent with this Section 12(a)(i).

 

(ii)          Other Transfers. Except as expressly permitted by Section
12(a)(i), Awards shall not be transferable other than by will or the laws of
descent and distribution.

 

(iii)         Effect of Transfer. Following the transfer of any award as
contemplated by Sections 12(a)(i) and 12(a)(ii), (A) such award shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that the participant under the award shall be deemed
to be the Permitted Transferee or the estate or heirs of a deceased participant
or other transferee, as applicable, to the extent appropriate to enable the
exercise or settlement of the transferred award in accordance with the terms of
this Plan and applicable law and (B) the provisions of the award relating to
vesting and exercisability shall continue to be applied with respect to the
original participant and, following the occurrence of any applicable events
described therein or this Plan, the awards shall be exercisable by the Permitted
Transferee or the estate or heirs of a deceased participant, as applicable, only
to the extent and for the periods that would have been applicable in the absence
of the transfer.

 

(iv)        Procedures and Restrictions. Any participant desiring to transfer an
award as permitted under Sections 12(a)(i) or 12(a)(ii) shall make application
therefor in the manner and time specified by the Committee or the Board and
shall comply with such other requirements as the Committee or the Board may
require to assure compliance with all applicable securities laws. Neither the
Committee nor the Board shall give permission for such a transfer if (A) it
would give rise to short swing liability under section 16(b) of the Exchange Act
or (B) it may not be made in compliance with all applicable federal, state and
foreign securities laws.

 



17

 

 

(b)        Other General Provisions.

 

(i)           All certificates for Shares delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Shares are then listed, and any
applicable Federal or state securities law, and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
thereto.

 

(ii)          Nothing set forth in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required.  The adoption of the Plan shall not
confer upon any employee or director of the Company, any Subsidiary or any
Affiliate, any right to continued employment (or, in the case of a director,
continued retention as a director) with the Company, a Subsidiary or an
Affiliate, as the case may be, nor shall it interfere in any way with the right
of the Company, a Subsidiary or an Affiliate to terminate the employment of any
of its employees at any time.

 

(iii)         Each participant shall, no later than the date as of which the
value of an award first becomes includible in the gross income of the
participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any Federal,
FICA, state, or local taxes of any kind required by law to be withheld with
respect to such award.  The obligations of the Company under the Plan shall be
conditional on such payment or arrangements.  The Committee may permit
participants to elect to satisfy their Federal, and where applicable, FICA,
state and local withholding tax with respect to all awards, other than Stock
Options which have related Stock Appreciation Rights, by the reduction, in an
amount necessary to pay all such withholding tax, of the number of Shares or
amount of cash otherwise issuable or payable to such participants with respect
to an award. The Company and, where applicable, its Subsidiaries and Affiliates
shall, to the extent permitted by law, have the right to deduct any such taxes
owed hereunder by a participant from any payment of any kind otherwise due to
such participant.

 

(iv)         At the time of grant or purchase, the Committee may provide, in
connection with any grant or purchase made under the Plan, that the Shares
received as a result of such grant or purchase shall be subject to a right of
first refusal, pursuant to which the participant shall be required to offer to
the Company any Shares that the participant wishes to sell, with the price being
the then Fair Market Value of the Shares, subject to the provisions of
Section 11 and to such other terms and conditions as the Committee may specify
at the time of grant.

 



18

 

 

(v)          No member of the Board or the Committee, nor any officer or
employee of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
with respect to the Plan, and all members of the Board or the Committee and each
and any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action, determination or interpretation.

 

(vi)        This Plan is subject to any written clawback policies that the
Company, with the approval of the Board, may adopt and that the Company
determines should apply to this Plan. Any such policy may subject awards granted
pursuant to the Plan and amounts paid or realized with respect to awards under
this Plan to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur, including but not limited to an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy.

 

(vii)       The Plan is not intended to be a "non-qualified deferred
compensation plan" under Section 409A of the Code and the Plan shall be
construed or administered consistent with such intent.  If any term or provision
contained herein would otherwise cause the Plan to be characterized as a
"nonqualified deferred compensation plan" under Section 409A of the Code, then,
without further action by the Company, such term or provision shall
automatically be modified to the extent necessary to avoid such
characterization.

 

SECTION 13.Effective Date of Plan.

 

The Plan became effective on March 3, 1998, the date it was originally approved
by a majority vote of the Company's stockholders. No awards may be granted under
this Plan after April 29, 2030.

 



19

 